Citation Nr: 0924615	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) and Board remand.  


FINDINGS OF FACT

1.  By a November 2008 rating decision, the RO granted 
service connection for posttraumatic stress disorder (PTSD), 
and the Veteran has not indicated any disagreement with the 
RO's November 2008 rating decision.

2.  The Veteran has not filed a substantive appeal discussing 
errors of fact or law with regard to his claim for 
entitlement to service connection for a back disability.

3.  The Veteran has not filed a substantive appeal discussing 
errors of fact or law with regard to his claim for 
entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  Since service connection for PTSD has been granted by the 
RO, there remains no case or controversy over an issue 
affecting the provision of benefits by VA over which the 
Board has jurisdiction.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2008).

2.  The Veteran has not filed a substantive appeal alleging 
specific errors of fact or law with regard to the claim for 
entitlement to service connection for a back disability and 
therefore the claim is dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 20.300, 
20.302 (2008).

3.  The Veteran has not filed a substantive appeal alleging 
specific errors of fact or law with regard to the claim for 
entitlement to service connection for a left knee disorder 
and therefore the claim is dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.300, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002).  Under 
38 U.S.C.A. § 7105(d)(3), the Veteran is afforded a period of 
60 days after the issuance of a statement of the case in 
which he must file a substantive appeal, and the benefits 
sought on appeal must be clearly identified.  Id.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id. 

This case was previously before the Board in February 2006.  
The Board remanded the issues of entitlement to service 
connection for a back disability and a left knee disorder for 
issuance of a statement of the case pursuant to Manlicon v. 
West, 12 Vet. App. 238 (1999).  See 38 C.F.R. §§ 19.26, 19.29 
(2008).  In December 2008, the Appeals Management Center 
furnished the Veteran a statement of the case with regard to 
the issues of entitlement to service connection for a back 
disability and a left knee disability.  However, the Veteran 
has not filed a substantive appeal as to these issues.  

The Court of Appeals for Veterans Claims (Court) recently 
held that failure to file a timely substantive is not a 
jurisdictional predicate to the Board's adjudication of a 
claim, and that VA may waive any issue of timeliness in the 
filing of the substantive appeal.  See Percy v. Shinseki, --- 
Vet.App. ----, 2009 WL 1027537 (Apr. 17, 2009).  However, in 
this case, the Veteran has not filed any substantive appeal 
or otherwise indicated his desire to proceed with the appeal 
of the RO's denial of entitlement to service connection for a 
back disability or a left knee disorder.  Moreover, the 
issues of entitlement to service connection for a back 
disability and a left knee disorder were not cerified on 
appeal by the RO, and there is no indication in the claims 
file that VA has treated the Veteran's claims as if a 
substantive appeal has been filed.  See id.  Accordingly, the 
appeal as to the issues of entitlement to service connection 
for a back disability and a left knee disorder is dismissed.  
See 38 U.S.C.A. §§ 7105(d), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2008).

With regard to the issue of entitlement to service connection 
for PTSD, the Veteran initially appealed the RO's November 
2001 rating decision, which denied entitlement service 
connection for PTSD.  In a February 2006 decision, the Board 
remanded the issue of entitlement to service connection for 
PTSD for additional development.  However, in a November 2008 
rating decision, the RO granted the Veteran's claim for 
entitlement to service connection for PTSD, and assigned a 70 
percent evaluation, effective the date of the Veteran's 
original claim.  Hence, any appeal by the Veteran as to the 
November 2001 denial of service connection for PTSD was 
resolved, as the benefit sought by the Veteran was granted in 
full.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2008); see also Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  The Veteran has not filed a notice of 
disagreement with regard to the initial rating or effective 
date assigned in the November 2008 rating decision.  As the 
benefit sought on appeal has been granted in full, there 
remains no case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. § 511(a); Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990) (Court adheres to 'case or 
controversy' limitation as to standing to appeal).  
Accordingly, the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for PTSD is dismissed.

The Veteran has not filed a substantive appeal of the 
November 2001 rating decision with respect to the issue of 
entitlement to service connection for a back disability; the 
appeal is therefore dismissed.

The Veteran has not filed a substantive appeal of the 
November 2001 rating decision with respect to the issue of 
entitlement to service connection for a left knee disorder; 
the appeal is therefore dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


